Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,163,675. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced patent and the instant application are claiming common subject matter.  For illustration purpose, Claim 1 rejection is provided as follow:
Current Application
U.S. Patent No. 11,163,675
1. A computer-implemented method, comprising: 
initiating, by one or more processors of one or more computing devices, a plurality of parallel threads; 

identifying, by the one or more processors, and in different threads of the plurality of parallel threads, mutatable source code class files associated with a software application: modifying, by the one or more processors, and in the different threads, the mutatable source code class files based on at least one mutation configuration; 

compiling, by the one or more processors, and in the different threads, the mutatable source code class files into compiled bytecode; 











and executing, by the one or more processors, and in the different threads, a plurality of test cases against application mutants that include the compiled bytecode.
1. A computer-implemented method, comprising: 
initiating, by one or more processors of one or more computing devices, a plurality of parallel threads; 

identifying, by the one or more processors, and in different threads of the plurality of parallel threads, mutatable source code class files associated with a software application; modifying, by the one or more processors, and in the different threads, the mutatable source code class files based on at least one mutation configuration; 

compiling, by the one or more processors, and in the different threads, the mutatable source code class files into compiled bytecode; 

generating, by the one or more processors, and in the different threads, application mutants that include the compiled bytecode and first previously-compiled bytecode associated with unmodified source code files, by swapping, in memory associated with the different threads, second previously-compiled bytecode with the compiled bytecode, without recompiling the first previously-compiled bytecode; 
and executing, by the one or more processors, and in the different threads, a plurality of test cases against the application mutants.



Allowable Subject Matter
Claims 2, 4, 9, 10, 12, 16 and 18 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gligoric “Selective Mutation Testing for Concurrent Code”, in view of Garthwaite (US 7089272).
Note: Gligoric and Gathwaite were cited in IDS.

Regarding Claim 1, Gligoric teaches
A computer-implemented method, comprising: 
initiating, by one or more processors of one or more computing devices, a plurality of parallel threads (Page 224, Right Col. 2nd Paragraph, Testing concurrent code is not only important but alsoexpensive. A concurrent test executes two or more threads)
identifying, by the one or more processors, and in different threads of the plurality of parallel threads, mutatable source code class files associated with a software application (Page 228, Left Col. Section4, 1st Paragraph, This section describes the experiments that we carried out to evaluate selective mutation for concurrent code. The main goals of the evaluation were to (1) determine sets of mutation operators for concurrent code that researchers can use to trade-oﬀ the savings and the eﬀectiveness of mutation testing; Page 228, Right Col. Section 4.1, 2nd Paragraph, The programs come from diﬀerent sources [16, 19, 21, 32,46]. Ten (small) programs contain classes that demonstrate various concurrent Java constructs and spawn most of the threads in tests (although small, these programs are implemented using appropriate concurrent constructs and are preferable when comparing testing techniques)); 
modifying, by the one or more processors, and in the different threads, the mutatable source code class files based on at least one mutation configuration (Page 227, Right Col, 6th Paragraph, A mutant is hit if its mutated location is executed while run-ning a test on the original code; Comutation does not exe-cute mutants that are not hit because they cannot be killed for that test. While generating the mutants, Comutation instruments the original code to be able to detect which mutant s are hit during the original run. After generating the mutants, Comutation executes all tests on the original code and collects mutants that are hit).

Gligoric did not specifically teach
compiling, by the one or more processors, and in the different threads, the mutatable source code class files into compiled bytecode; 
and executing, by the one or more processors, and in the different threads, a plurality of test cases against application mutants that include the compiled bytecode.

However, Garthwaite (US 7089272) teaches
compiling, by the one or more processors, and in the different threads, the mutatable source code class files into compiled bytecode (20:38-52, the mutator code is compiled on a byte code by byte code basis, although the compiler may compile other intermediate representations of the line of mutator code at step 2110 as well. Steps 2120 2150 analyze the line of mutator code to determine whether to emit a write barrier or guard code sequence); 
and executing, by the one or more processors, and in the different threads, a plurality of test cases against application mutants that include the compiled bytecode (20:38-52, the mutator code is compiled on a byte code by byte code basis, although the compiler may compile other intermediate representations of the line of mutator code at step 2110 as well. Steps 2120 2150 analyze the line of mutator code to determine whether to emit a write barrier or guard code sequence).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gligoric’s teaching to Garthwaite’s in order to reduce the number of write barriers executed in mutator program code by generating two forms of a mutator code—a first version with write barriers and a second version substantially without write barriers (Garthwaite [abstract]).

Regarding Claim 5, Gligoric and Gathwaite teach
The computer-implemented method of claim 1, wherein an individual thread, of the different threads, is associated with multiple threads and uses the multiple threads to execute different test cases, of the plurality of test cases, against a same application mutant concurrently (Gligoric [Page 224, Right Col. 2nd Paragraph, Testing concurrent code is not only important but also expensive. A concurrent test executes two or more threads. Since the test result depends on the thread schedule, detecting concurrency bugs requires not just a single execution of the test for one schedule but exploration of the state-space reachable for multiple executions of various thread schedules]).

Regarding Claim 8, Gligoric teaches
One or more computing devices, comprising: one or more processors; memory storing: application source code, associated with a software application, comprising a plurality of class files; a plurality of test cases associated with the software application; one or more mutation configurations; and computer-executable instructions associated with a mutation test manager that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
initiating, by one or more processors of one or more computing devices, a plurality of parallel threads (Page 224, Right Col. 2nd Paragraph, Testing concurrent code is not only important but alsoexpensive. A concurrent test executes two or more threads)
identifying, by the one or more processors, and in different threads of the plurality of parallel threads, mutatable source code class files associated with a software application (Page 228, Left Col. Section4, 1st Paragraph, This section describes the experiments that we carried out to evaluate selective mutation for concurrent code. The main goals of the evaluation were to (1) determine sets of mutation operators for concurrent code that researchers can use to trade-oﬀ the savings and the eﬀectiveness of mutation testing; Page 228, Right Col. Section 4.1, 2nd Paragraph, The programs come from diﬀerent sources [16, 19, 21, 32,46]. Ten (small) programs contain classes that demonstrate various concurrent Java constructs and spawn most of the threads in tests (although small, these programs are implemented using appropriate concurrent constructs and are preferable when comparing testing techniques)); 
modifying, by the one or more processors, and in the different threads, the mutatable source code class files based on at least one mutation configuration (Page 227, Right Col, 6th Paragraph, A mutant is hit if its mutated location is executed while run-ning a test on the original code; Comutation does not exe-cute mutants that are not hit because they cannot be killed for that test. While generating the mutants, Comutation instruments the original code to be able to detect which mutant s are hit during the original run. After generating the mutants, Comutation executes all tests on the original code and collects mutants that are hit).

Gligoric did not specifically teach
compiling, by the one or more processors, and in the different threads, the mutatable source code class files into compiled bytecode; 
and executing, by the one or more processors, and in the different threads, a plurality of test cases against application mutants that include the compiled bytecode.

However, Garthwaite (US 7089272) teaches
compiling, by the one or more processors, and in the different threads, the mutatable source code class files into compiled bytecode (20:38-52, the mutator code is compiled on a byte code by byte code basis, although the compiler may compile other intermediate representations of the line of mutator code at step 2110 as well. Steps 2120 2150 analyze the line of mutator code to determine whether to emit a write barrier or guard code sequence); 
and executing, by the one or more processors, and in the different threads, a plurality of test cases against application mutants that include the compiled bytecode (20:38-52, the mutator code is compiled on a byte code by byte code basis, although the compiler may compile other intermediate representations of the line of mutator code at step 2110 as well. Steps 2120 2150 analyze the line of mutator code to determine whether to emit a write barrier or guard code sequence).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gligoric’s teaching to Garthwaite’s in order to reduce the number of write barriers executed in mutator program code by generating two forms of a mutator code—a first version with write barriers and a second version substantially without write barriers (Garthwaite [abstract]).

Regarding Claim 13, Gligoric and Gathwaite teach
The one or more computing devices of claim 8, wherein an individual thread, of the plurality of parallel threads, is associated with multiple threads and is configured to use the multiple threads to execute different test cases, of the plurality of test cases, against a same application mutant concurrently (Gligoric [Page 224, Right Col. 2nd Paragraph, Testing concurrent code is not only important but also expensive. A concurrent test executes two or more threads. Since the test result depends on the thread schedule, detecting concurrency bugs requires not just a single execution of the test for one schedule but exploration of the state-space reachable for multiple executions of various thread schedules]).

Regarding Claim 15, Gligoric teaches
One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors, cause the one or more processors to: 
initiate a first parallel thread and a second parallel thread (Page 224, Right Col. 2nd Paragraph, Testing concurrent code is not only important but alsoexpensive. A concurrent test executes two or more threads); 
and perform, substantially concurrently: first parallel thread operations, associated with the first parallel thread, comprising: identifying a first mutatable source code class file associated with a software application (Page 228, Left Col. Section4, 1st Paragraph, This section describes the experiments that we carried out to evaluate selective mutation for concurrent code. The main goals of the evaluation were to (1) determine sets of mutation operators for concurrent code that researchers can use to trade-oﬀ the savings and the eﬀectiveness of mutation testing; Page 228, Right Col. Section 4.1, 2nd Paragraph, The programs come from diﬀerent sources [16, 19, 21, 32,46]. Ten (small) programs contain classes that demonstrate various concurrent Java constructs and spawn most of the threads in tests (although small, these programs are implemented using appropriate concurrent constructs and are preferable when comparing testing techniques)); 
modifying the first mutatable source code class file based on at least one mutation configuration (Page 227, Right Col, 6th Paragraph, A mutant is hit if its mutated location is executed while run-ning a test on the original code; Comutation does not exe-cute mutants that are not hit because they cannot be killed for that test. While generating the mutants, Comutation instruments the original code to be able to detect which mutant s are hit during the original run. After generating the mutants, Comutation executes all tests on the original code and collects mutants that are hit)
and second parallel thread operations, associated with the second parallel thread, comprising: identifying a second mutatable source code class file associated with the software application Testing concurrent code is not only important but alsoexpensive. A concurrent test executes two or more threads; Page 228, Left Col. Section4, 1st Paragraph, This section describes the experiments that we carried out to evaluate selective mutation for concurrent code. The main goals of the evaluation were to (1) determine sets of mutation operators for concurrent code that researchers can use to trade-oﬀ the savings and the eﬀectiveness of mutation testing; Page 228, Right Col. Section 4.1, 2nd Paragraph, The programs come from diﬀerent sources [16, 19, 21, 32,46]. Ten (small) programs contain classes that demonstrate various concurrent Java constructs and spawn most of the threads in tests (although small, these programs are implemented using appropriate concurrent constructs and are preferable when comparing testing techniques));
modifying the second mutatable source code class file based on the at least one mutation configuration (Page 227, Right Col, 6th Paragraph, A mutant is hit if its mutated location is executed while run-ning a test on the original code; Comutation does not exe-cute mutants that are not hit because they cannot be killed for that test. While generating the mutants, Comutation instruments the original code to be able to detect which mutant s are hit during the original run. After generating the mutants, Comutation executes all tests on the original code and collects mutants that are hit).

Gligoric did not specifically teach
compiling the first mutatable source code class file into one or more first compiled bytecode class files; and executing a plurality of test cases against a first application mutant that includes the one or more first compiled bytecode class files; compiling the second mutatable source code class file into one or more second compiled bytecode class files; and executing the plurality of test cases against a second application mutant that includes the one or more second compiled bytecode class files.

However, Garthwaite (US 7089272) teaches
compiling the first mutatable source code class file into one or more first compiled bytecode class files (20:38-52, the mutator code is compiled on a byte code by byte code basis, although the compiler may compile other intermediate representations of the line of mutator code at step 2110 as well. Steps 2120 2150 analyze the line of mutator code to determine whether to emit a write barrier or guard code sequence); 
and executing a plurality of test cases against a first application mutant that includes the one or more first compiled bytecode class files (20:38-52, the mutator code is compiled on a byte code by byte code basis, although the compiler may compile other intermediate representations of the line of mutator code at step 2110 as well. Steps 2120 2150 analyze the line of mutator code to determine whether to emit a write barrier or guard code sequence).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gligoric’s teaching to Garthwaite’s in order to reduce the number of write barriers executed in mutator program code by generating two forms of a mutator code—a first version with write barriers and a second version substantially without write barriers (Garthwaite [abstract]).

Regarding Claim 19, Gligoric and Gathwaite teach
The one or more non-transitory computer-readable media of claim 15, wherein the first parallel thread is associated with multiple threads and is configured to use the multiple threads to execute different test cases, of the plurality of test cases, against the first application mutant concurrently (Gligoric [Page 224, Right Col. 2nd Paragraph, Testing concurrent code is not only important but also expensive. A concurrent test executes two or more threads. Since the test result depends on the thread schedule, detecting concurrency bugs requires not just a single execution of the test for one schedule but exploration of the state-space reachable for multiple executions of various thread schedules]).

Claim 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gligoric “Selective Mutation Testing for Concurrent Code”, in view of Garthwaite (US 7089272), further in view of Irvine “Jumble Java Byte Code to Measure the Effectiveness of Unit Tests”.
Note: Irvine was cited in IDS.

Regarding Claim 3, Gligoric and Gathwaite teach
The computer-implemented method of claim 1.

Gligoric and Gathwaite did not teach
wherein the application mutants include previously compiled bytecode associated with unmodified source code files, and the compiled bytecode.

However, Irvine teaches 
wherein the application mutants include previously compiled bytecode associated with unmodified source code files, and the compiled bytecode (Page 170, Right Col, 3rd Paragraph, At Reel Two, Jumble is integrated with an internal continual integration system, on several source code repositories. Every fifteen minutes this checks out all the source code, clean compiles it and then runs all the unit tests for packages that have been modified).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gligoric and Gathwaite’s teaching to Irvine’s in order to speed the checking of mutations, for example, noting which test fails for each mutation by providing a byte code level mutation testing tool for Java that checks out project code every fifteen minutes and runs an incremental set of unit tests and mutation tests for modified classes (Irvine [abstract]).

Regarding Claim 11, Gligoric and Gathwaite teach
The one or more computing devices of claim 8.

Gligoric and Gathwaite did not teach
wherein the plurality of application mutants include previously compiled bytecode associated with unmodified source code files of the plurality of class files, and the compiled bytecode.

However, Irvine teaches 
wherein the plurality of application mutants include previously compiled bytecode associated with unmodified source code files of the plurality of class files, and the compiled bytecode (Page 170, Right Col, 3rd Paragraph, At Reel Two, Jumble is integrated with an internal continual integration system, on several source code repositories. Every fifteen minutes this checks out all the source code, clean compiles it and then runs all the unit tests for packages that have been modified).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gligoric and Gathwaite’s teaching to Irvine’s in order to speed the checking of mutations, for example, noting which test fails for each mutation by providing a byte code level mutation testing tool for Java that checks out project code every fifteen minutes and runs an incremental set of unit tests and mutation tests for modified classes (Irvine [abstract]).

Regarding Claim 17, Gligoric and Gathwaite teach
The one or more non-transitory computer-readable media of claim 15.

Gligoric and Gathwaite did not teach
wherein the first application mutant comprises: previously compiled bytecode associated with unmodified source code files associated with the software application; and the one or more first compiled bytecode class files.

However, Irvine teaches 
wherein the first application mutant comprises: previously compiled bytecode associated with unmodified source code files associated with the software application; and the one or more first compiled bytecode class files (Page 170, Right Col, 3rd Paragraph, At Reel Two, Jumble is integrated with an internal continual integration system, on several source code repositories. Every fifteen minutes this checks out all the source code, clean compiles it and then runs all the unit tests for packages that have been modified).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gligoric and Gathwaite’s teaching to Irvine’s in order to speed the checking of mutations, for example, noting which test fails for each mutation by providing a byte code level mutation testing tool for Java that checks out project code every fifteen minutes and runs an incremental set of unit tests and mutation tests for modified classes (Irvine [abstract]).

Claims 6, 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gligoric “Selective Mutation Testing for Concurrent Code”, in view of Garthwaite (US 7089272), further in view of Ball (US 20080109641).
Note: Ball was cited in IDS.

Regarding Claim 6, Gligoric and Gathwaite teach
The computer-implemented method of claim 1.

Gligoric and Gathwaite did not teach
further comprising: logging, by the one or more processors, and in the different threads, mutation test results associated with executing the plurality of test cases against the application mutants; and aggregating, by the one or more processors, the mutation test results into an aggregated test result report.

However, Ball (US 20080109641) teaches 
further comprising: logging, by the one or more processors, and in the different threads, mutation test results associated with executing the plurality of test cases against the application mutants; and aggregating, by the one or more processors, the mutation test results into an aggregated test result report (Paragraph 0004, The results of the execution of each of the test cases by the specialized application are then aggregated and presented to a user or administrator in a report).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gligoric and Gathwaite’s teaching to Balls in order to detect the race condition and atomicity violation in the application or library, thus avoiding deadlocked or starved threads in the application by receiving a set of methods, and generating a set of multi-threaded test programs from the methods. The multi-threaded test programs are executed in a specialized application i.e. Microsoft race track (RTM: Not defined), to detect race conditions and atomicity violations (Ball [Summary]).

Regarding Claim 7, Gligoric, Gathwaite and Ball teach
The computer-implemented method of claim 6.

Gligoric and Gathwaite did not teach
wherein the aggregated test result report includes: summary mutation testing information associated with the different threads; and mutation testing details associated with the mutatable source code class files.

However, Ball teaches 
wherein the aggregated test result report includes: summary mutation testing information associated with the different threads; and mutation testing details associated with the mutatable source code class files (Paragraph 0017, At 144, a report or set of reports may be generated identifying potential race conditions and atomicity violations found among the test cases. As described above, the specialized software stores the results of the testing of the multi-threaded tests cases to be used in the generated report).
	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gligoric and Gathwaite’s teaching to Balls in order to detect the race condition and atomicity violation in the application or library, thus avoiding deadlocked or starved threads in the application by receiving a set of methods, and generating a set of multi-threaded test programs from the methods. The multi-threaded test programs are executed in a specialized application i.e. Microsoft race track (RTM: Not defined), to detect race conditions and atomicity violations (Ball [Summary]).

Regarding Claim 14, Gligoric and Gathwaite teach
The one or more computing devices of claim 8.

Gligoric and Gathwaite did not teach
wherein the operations further comprise: logging a plurality of mutation test results associated with executing the at least the portion of the plurality of test cases against the plurality of application mutants in the plurality of parallel threads; and aggregating the plurality of mutation test results into an aggregated test result report.

However, Ball (US 20080109641) teaches 
wherein the operations further comprise: logging a plurality of mutation test results associated with executing the at least the portion of the plurality of test cases against the plurality of application mutants in the plurality of parallel threads; and aggregating the plurality of mutation test results into an aggregated test result report (Paragraph 0004, The results of the execution of each of the test cases by the specialized application are then aggregated and presented to a user or administrator in a report).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gligoric and Gathwaite’s teaching to Balls in order to detect the race condition and atomicity violation in the application or library, thus avoiding deadlocked or starved threads in the application by receiving a set of methods, and generating a set of multi-threaded test programs from the methods. The multi-threaded test programs are executed in a specialized application i.e. Microsoft race track (RTM: Not defined), to detect race conditions and atomicity violations (Ball [Summary]).

Regarding Claim 20, Gligoric and Gathwaite teach
The one or more non-transitory computer-readable media of claim 15.

Gligoric and Gathwaite did not teach
wherein: the first parallel thread operations further comprise logging first mutation test results associated with executing the plurality of test cases against the first application mutant, the second parallel thread operations further comprise logging second mutation test results associated with executing the plurality of test cases against the second application mutant, and the computer-executable instructions further cause the one or more processors to aggregate the first mutation test results and the second mutation test results into an aggregated test result report.

However, Ball (US 20080109641) teaches 
wherein: the first parallel thread operations further comprise logging first mutation test results associated with executing the plurality of test cases against the first application mutant, the second parallel thread operations further comprise logging second mutation test results associated with executing the plurality of test cases against the second application mutant, and the computer-executable instructions further cause the one or more processors to aggregate the first mutation test results and the second mutation test results into an aggregated test result report (Paragraph 0004, The results of the execution of each of the test cases by the specialized application are then aggregated and presented to a user or administrator in a report).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gligoric and Gathwaite’s teaching to Balls in order to detect the race condition and atomicity violation in the application or library, thus avoiding deadlocked or starved threads in the application by receiving a set of methods, and generating a set of multi-threaded test programs from the methods. The multi-threaded test programs are executed in a specialized application i.e. Microsoft race track (RTM: Not defined), to detect race conditions and atomicity violations (Ball [Summary]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191